DETAILED ACTION
Claims 1-3, 7-11, 14-15, 18-27, 29-31, and 35 are pending. Claims 4-6, 12-13, 16-17, 28, 32-34, and 36-37 are canceled.
The objection to the specification is withdrawn as a result of the cancellation of claims 4-5, 13, and 28 plus the clarification provided in the August 29, 2022 filing for the support for claim 19.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the timely art of record teaches or suggests the claimed battery of claim 1, specifically the carbon interface comprising the claimed electrically-insulating carbon layer that conformally encapsulates the anode, wherein a plurality of carbon nano-onions are interspersed throughout said electrically-insulating layer, said plurality of carbon nano-onions define a plurality of interstitial pore volumes.
See also instant specification, at e.g. ¶¶ 0005-09 and 393-394 plus e.g. Figure 4M.
The closest art of record is Fan et al (US 2016/0149269), which does not teach or suggest the specifically claimed carbon interface, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723